           Case 1:20-cv-08302-VEC Document 12 Filed 12/07/20USDC          PageSDNY
                                                                               1 of 2
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 12/7/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 CHRISTINE DUBOV,                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-8302 (VEC)
                                                                :
 JALEEL HASAN LEWIS, IRETI BOBB-LEWIS, :                              ORDER
 AND FREEMAN YOUNG PERRY,                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 5, 2020, Plaintiff filed a Complaint against three Defendants,

seeking to enforce a Settlement Agreement reached in prior litigation, Dkt. 4;

       WHEREAS pursuant to the Settlement Agreement, Defendants agreed to receive service

of process in any enforcement actions by electronic mail, Dkt. 4-2, ¶ 14, ¶ 20;

       WHEREAS Plaintiff filed a Certification of Service of Process stating that Plaintiff’s

counsel had served the Complaint onto all Defendants in the manner outlined in the Settlement

Agreement, Dkt. 9;

       WHEREAS the deadline for all three Defendants to answer or otherwise respond to the

Complaint was November 27, 2020, which has since elapsed, Dkt. 9;

       WHEREAS no Defendant has either appeared or answered; and

       WHEREAS an initial pretrial conference is currently scheduled for Friday, December 11,

2020, at 11:30 A.M., Dkt. 5;

       IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against all Defendants, in accordance with this Court’s

Individual Practices, no later than Wednesday, December 23, 2020.
        Case 1:20-cv-08302-VEC Document 12 Filed 12/07/20 Page 2 of 2




      IT IS FURTHER ORDERED that the initial pretrial conference scheduled for Friday,

December 11, 2020, at 11:30 A.M. is CANCELLED.



SO ORDERED.
                                                    ________________________
Date: December 7, 2020                                 VALERIE CAPRONI
      New York, New York                             United States District Judge




                                            2
